 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   KASEY F. HOFFMANN,                             Case No. 1:18-cv-00253-NONE-EPG (PC)

12                      Plaintiff,                  ORDER DIRECTING THE CLERK OF COURT
                                                    TO ASSIGN A DISTRICT JUDGE AND CLOSE
13          v.                                      CASE
14   LT. M. LOPEZ, et al.,
                                                    (ECF No. 28)
15                      Defendants.
16

17          On March 11, 2020, Plaintiff filed what the Court construes as a notice voluntarily

18   dismissing this action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 28.)

19   Therefore, this action has been terminated. Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San

20   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to assign

21   a district judge to this case for the purpose of closing the case and then to CLOSE THIS CASE.

22
     IT IS SO ORDERED.
23

24      Dated:     March 13, 2020                              /s/
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
